Appeal from a judgment of the Supreme Court (Lewis, J.), entered March 19, 1992 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner argues that his constitutional and regulatory rights were violated when the Hearing Officer interviewed a correction officer oif the record and out of his presence. Insofar as petitioner failed to object to the procedure during the hearing or as part of his administrative appeal, this argument was not properly preserved for review. In any event, the conversation involved a tangential issue, with the correction officer basically reiterating his previous testimony; accordingly, no prejudicial error occurred in this regard. Petitioner was also not improperly denied any relevant documents. Petitioner’s remaining contentions have been examined and rejected as unpersuasive.
Mikoll, J. P., Crew III, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.